Citation Nr: 0104985	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from June 1972 to 
October 1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an October 1995 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a heart disorder.  The veteran 
appealed the decision to the Board.

In a June 1998 decision, the Board also found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a heart disorder.  Thereafter, the 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In December 1998, the 
parties filed a motion for a joint remand requesting that the 
Board's June 1998 decision be vacated and the case returned 
to the Board for consideration under newly established case 
law.  In an order signed that same month, the Court granted 
the motion.

In a July 1999 decision, the Board found that new and 
material evidence had been submitted and reopened the claim 
for service connection for a heart disorder.  The Board then 
remanded the case to the RO for further evidentiary 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's atrial septal defect, a congenital 
condition, preexisted her active military service; the repair 
in service was to ameliorate a preexisting condition.  

3.  It is at least as likely as not that the congenital 
atrial septal defect increased in severity during service.

4.  It is indisputable that the residuals of the atrial 
septal defect repaired in service are the natural progression 
of the condition.  

5.  The medical evidence does not indicate that the veteran 
has any other heart condition that was either incurred in or 
aggravated by service, or was manifested within one year of 
her discharge from service.  


CONCLUSIONS OF LAW

Service connection for a heart disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1153, 5103A, 
5107, 7104 (West 1991 & Supp. 2000; Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that upon enlistment 
examination in May 1972, clinical evaluation of the veteran's 
heart was normal.  She had reported a history of chest pain 
or pressure and heart trouble.  However, the physician could 
not detect a heart murmur at that time.  

A September 1975 hospital summary reflects that the veteran 
was an inpatient from July to September 1975.  Her chief 
complaint was a heart murmur.  Clinical evaluation in July 
1975 revealed a heart murmur.  A chest X-ray showed prominent 
pulmonary vascularity with evidence of left to right shunt.  
Easy fatigability was reported; otherwise, the veteran was 
asymptomatic.  In July 1975, a cardiac catheterization was 
performed followed by a right anterior thoracotomy with a 
total cardiopulmonary bypass using right femoral profusion, 
and right atriotomy repair of the secundum atrial septal 
defect by primary closure.  Thereafter, the veteran was 
separated from service.  

A VA hospitalization summary, dated in February 1976, 
indicated that the veteran was admitted with complaints of 
chest pain.  Her past medical history included cardiomegaly 
and heart murmur of six years duration with an atrial septal 
defect diagnosed and surgically repaired in July 1975.  
Following this surgery, the veteran had done well leading a 
normal active life until 10 days prior to admission when she 
developed an upper respiratory infection.  A right-side chest 
pain developed with associated exertional shortness of 
breath.  X-rays of the chest showed bilateral pleural 
effusions.  The diagnoses were:  viral syndrome or post-
pericardiectomy syndrome; and status post atrial septal 
defect repair.  

A VA hospitalization summary, dated in May 1976, indicated 
that the veteran was seen for complaints of pleuritic chest 
pain of four days duration.  Past medical history included a 
heart murmur and an enlarged heart since late childhood.  On 
examination, a murmur was felt to be significant.  

At a VA examination in August 1977, the veteran complained of 
pain in the incision area with exertion.  There was also 
occasional chest pain.  The diagnosis was residuals of atrial 
septal defect repair.  

A VA hospitalization summary, dated in September 1977, 
indicated that X-rays of the veteran's chest showed an 
enlarged pulmonary artery.

In a September 1977 rating decision, the RO denied service 
connection for a heart disorder finding that the veteran's 
disability was congenital in nature and had not been 
aggravated during service.  

Records from Norwood Hospital, dated from February 1981 to 
June 1986 indicate that the veteran was seen for various 
complaints.  A discharge summary indicated that she was 
hospitalized from February 25, 1981 to March 4, 1981, for a 
Caesarean section.  Clinical evaluation at the time showed a 
Grade II/VI systolic, ejection murmur.  There was no jugular 
venous distention.  A June 1986 summary showed that her 
complaints included dyspnea, palpitations, and chest pain 
with exertion.  There were previous episodes of pleural 
pericarditis, the first occurring apparently after an episode 
of pneumonia following cardiac surgery.  The last episode of 
supraventricular tachycardia had occurred in April 1985.  The 
diagnoses were questionable pericarditis, history of atrial 
septal defect repair, and history of supraventricular 
tachycardia.  An echocardiogram report in June 1986 was 
interpreted as showing right ventricular hypertrophy with 
possible right ventricle volume overload although the septal 
motion may have related to post cardiac surgery, and possible 
small residual interatrial defect.  

In an April 1989 statement, Michael Higgins, M.D., indicated 
that he had treated the veteran.  She had a history of 
supraventricular tachycardia.  Recent physical examination 
and laboratory testing had been within normal limits.  

Records from Cape Cod Hospital, dated in August 1994, 
indicated that the veteran's history included an arrhythmia.  
She related that she had done well until May 1993, when she 
experienced prolonged arrhythmia and received emergency care.  
Several months prior to hospitalization, she started to 
notice increasingly frequent symptoms of chest discomfort.  
Chest x-rays showed borderline cardiomegaly without evidence 
of congestive heart failure, infiltrate, or effusion.  

A July 1995 Social Security Administration (SSA) decision 
indicated that the veteran had been awarded disability 
benefits.  The primary diagnosis was affective disorder; a 
secondary diagnosis was congenital anomalies of the heart.  
Medical records associated with the file from that claim were 
duplicative of those already in the claims folder.  

In an August 1995 statement, Richard B. Zelman, M.D., related 
that the veteran had been his patient since September 1993.  
She carried a history of an atrial septal defect which had 
been repaired during her military service.  She had a chest 
pain syndrome that did not appear to be ischemic, but rather 
musculoskeletal, and it was likely related to her surgery.  
She also had problems with likely tachy brady, sick sinus 
syndrome, and evidence of atrial tachycardia in the form of 
paroxysmal atrial fibrillation.  Symptoms were also highly 
suggestive of bradycardia.  It was possible that permanent 
pacing might be required.  

In an October 1995 statement, the veteran reported that she 
had entered service in 1972 in excellent condition with no 
heart problems.  It was her belief that her current heart 
problems resulted from the inservice surgery.  She indicated 
that she had walking pneumonia and fluid around the heart in 
October 1975.  She believed that her heart may have been 
damaged when she was sent home from Walter Reed Hospital in 
this condition.  

In a January 1996 statement, Dr. Zelman reported that the 
veteran had recently been documented to have sick sinus 
syndrome with bradycardia/tachycardia and atrial 
fibrillation.  He concluded that these findings were almost 
certainly related to the closure of the atrial septal defect 
performed in 1975.  It was further opined that the likelihood 
of atrial dysrhythmia in a person with atrial septal defect, 
with or without repair, was extremely high over the years to 
come; and that this information could be verified by medical 
and surgical literature regarding congenital heart disease in 
adults.  

At a VA examination in December 1996, the physician noted 
that it was unclear whether the atrial septal defect repair 
in 1975 was primum or secundum, but it was presumably primum.  
A Thallium stress test performed in 1994, was negative for 
ischemia.  The diagnosis was status post atrial septal defect 
repair in 1975.  There was also paroxysmal atrial failure.  
This may have been associated with the atrial septal defect 
independent of the surgery.  The examiner concluded that 
there was no clear evidence that this condition had been 
aggravated by surgery.  It was not clear that chest pain 
syndrome was related to surgery.  This conclusion was based 
on a review of the claims file.  

In an August 1997 statement, Dr. Zelman again related that 
the veteran had chest pain syndrome that did not appear to be 
ischemic, though musculoskeletal, and was likely related to 
surgery.  She also had problems with what was likely tachy 
brady, sick sinus syndrome and paroxysmal atrial 
fibrillation.  Permanent pacing might be required.  The 
veteran had not manifested evidence of recurrent flow through 
the atrial septal defect.  She required clinical follow-up on 
a relatively frequent basis.  

At a personal hearing before a hearing officer at the RO in 
October 1997, the veteran testified that she had been 
diagnosed with a heart murmur as a teenager, but she had not 
received medication or treatment.  She had experienced 
fatigue, lightheadedness, and dizziness at times.  On the 
1975 separation examination, bleeding from a heart valve that 
flowed into the lungs was noted.  She elected to have surgery 
as she had been given a life expectancy of 28 years if 
surgery was not performed.  She further testified that she 
could not recall whether anyone had told her that her current 
heart problems were related to the heart murmur prior to 
service.  During treatment over the past five years at Cape 
Cod Hospital, an ablation of a defective part of the heart 
had been discussed.  Use of a pacemaker was also a 
possibility.  It was her opinion that her heart problem had 
been missed when she entered service and the rigors of basic 
training aggravated her heart disability to the point where 
immediate surgery was needed.  

Records from Cape Cod Hospital, dated from May 1997 to 
December 1999, indicate that the veteran was seen for 
emergency care on various occasions.  She was hospitalized 
from May 24-28, 1997 for paroxysmal atrial fibrillation and 
possible sick sinus syndrome.  In September 1998, she 
complained of recurrent atrial fibrillation and some chest 
tightness.  It was noted she had a long history of atypical 
chest pain, paroxysmal atrial fibrillation, and atrial septal 
defect repair.  Physical examination revealed a rapid, 
irregular heart beat.  An EKG showed atrial fibrillation with 
moderate ventricular response.  A chest X-ray was 
unremarkable.  She was treated with medications and a 
subsequent EKG showed a normal sinus rhythm with ST 
depressions in the anterior precordial leads, unchanged from 
prior EKG's.  A chest X-ray in February 1999 showed mild 
cardiac enlargement with mild pulmonary vascular congestion.  
There was no evidence of frank congestive heart failure.  She 
denied a history of coronary artery disease, but indicated 
that she carried a diagnosis of atrial fibrillation.  She had 
had a normal thallium stress test one year prior.  The 
assessment was pleurisy.  In October 1999, she was seen for a 
choking incident with musculoskeletal chest pain.  

At a VA general medical examination in January 2000, the 
veteran stated that she had a history of a heart murmur prior 
to service.  She denied any specific problems in the 
military, but since the surgery and discharge from service, 
she had developed further problems.  Clinical evaluation 
revealed that the heart was slightly irregular.  There was no 
murmur, rub, or gallop.  A thallium stress test revealed 
evidence of prior infarction and ischemia.  She achieved a 
maximum MET of 7.0.  The diagnoses included status post 
atrial septal defect repair; atrial fibrillation; and a 
history of tachycardia.  

At a VA examination in May 2000, it was noted that the 
veteran had a congenital atrial septal defect which was 
surgically repaired in service.  Since that time she had a 
history of recurrent episodes of paroxysmal rapid atrial 
fibrillation with chest pain syndrome and anxiety attacks.  
During a thallium stress test in March 2000, there was no 
chest pain, but dyspnea developed which may have been an 
anginal equivalent.  An echocardiogram in April 2000, showed 
normal left ventricular systolic function with paroxysmal 
septal motion; ejection fraction was 65 percent.  There was 
evidence of mild right ventricular and right atrial 
enlargement.  There was no significant valvular heart 
disease.  Clinical evaluation revealed normal blood pressure.  
There were no murmurs, rubs, or gallops detected.  Heart rate 
showed a regular sinus rhythm.  An EKG also showed a normal 
sinus rhythm with ST and T-wave abnormalities compatible with 
lateral ischemia.  

The physician reviewed the veteran's claims file and 
commented that the veteran's atrial septal defect was 
congenital and not related to service.  He questioned infarct 
ischemia versus diaphragmatic breast attenuation and false 
positive stress in the veteran.  He agreed with Dr. Zelman 
that recurrent atrial arrhythmias were not uncommon after 
atrial septal defect repair.  He also acknowledged that the 
veteran had problems with chest pain syndrome, palpitations, 
and light-headedness which could be related to her episodes 
of rapid atrial fibrillation.  

In a June 2000 addendum, the physician who examined the 
veteran and reviewed her claims file clarified his findings 
and addressed the specific questions posed by the Board in 
its July 1999 remand.  He noted that atrioseptal defects were 
the most common congenital abnormalities in adolescents and 
adults, and accounted for 30 percent of congenital heart 
disease in this age group.  He also noted that the history 
was characterized by progressive symptoms and atrial 
arrhythmias, that is, atrial fibrillation and atrial flutter.  
Supraventricular arrhythmias, particularly atrial 
fibrillation and flutter, increase with time and may cause 
symptoms such as palpitations, chest pain syndrome, and 
light-headedness.  He indicated that the veteran had a chest 
pain syndrome and an abnormal thallium study, and he was 
unable to exclude significant coronary artery disease.  
Patients who underwent repair of atrioseptal defects do 
commonly manifest atrial dysrhythmias, as the veteran does on 
a periodic basis.  

He concluded that the veteran's atrial septal defect was 
congenital and it was as least as likely as not that it 
preexisted her entrance into service.  Furthermore, the 
veteran did experience an increase in severity of her 
preexisting heart disability.  However, he concluded that it 
was indisputable that the increase in severity was due to the 
natural progress of the disability.  The natural history of 
unrepaired atrioseptal defects was a progression of atrial 
dysrhythmias, right ventricular dysfunction, pulmonary 
hypertension, cardiac failure, and signs and symptoms of 
decompensation.  Even repaired atrioseptal defects continued 
to demonstrate an increase in the incidence of atrial 
dysrhythmias, atrial fibrillation, and atrial flutter over 
time.  But the patients typically lived longer and did not 
develop pulmonary hypertension after repair.  

The veteran underwent repair of the atrioseptal defect in 
service.  She has continued to experience chest pain 
syndrome, and sick sinus syndrome (tachy/brady syndrome or 
atrial fibrillation); and these are manifestations due to the 
increased disability from the atrial septal defect.  However, 
the VA physician again concluded that it was indisputable 
that these manifestations were part of the natural history of 
repaired atrioseptal defects.  

II.  Analysis

Initially, the Board notes that, there has been a significant 
change in the law during the pendency of the veteran's appeal 
on the issue of entitlement to service connection for a heart 
disorder.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the Board finds that all required 
development has been accomplished.  All relevant medical 
records have been associated with the veteran's claims folder 
and she was afforded VA examinations in 1997 and 2000.  
Furthermore, opinions required to decide her case have also 
been obtained.  Accordingly, the Board concludes that the 
Veterans Claims Assistance Act of 2000 has been fully 
complied with no further development is required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A(a)(2)).  

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in, or aggravated 
by, active military service or active duty for training.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

Congenital or developmental defects, and refractive error of 
the eye, personality disorders and mental deficiency may not 
be service connected as they are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (2000).  

In a re-issued opinion, the VA General Counsel addressed the 
issue of whether service connection may be granted for 
disorders of congenital or developmental origin.  The opinion 
focused on the distinction between a disease and a defect and 
held that service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin, 
and that service connection is warranted if the evidence as a 
whole establishes that the familial condition in question was 
incurred or aggravated during service within the meaning of 
VA law and regulations.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).  

Service connection may be granted for diseases of congenital, 
developmental or familial origin, if the condition was 
manifested in service, or preexisted service and progressed 
at an abnormally high rate during service.  The mere genetic 
or familial predisposition to develop a disease, even if the 
individual is almost certain to develop the disease at some 
time in his/her lifetime, does not constitute having the 
disease.  Only when symptomatology and/or pathology exist can 
he/she be said to have developed the disease.  At what point 
the individual starts to manifest the symptoms of, or have 
the pathological changes associated with the disease, is a 
factual issue and must be determined in each case based on 
all the medical evidence of record.  VBA ADJUDICATION PROCEDURE 
MANUAL M21-1, Chapter VI, Change 478, Para. 50.78(f), March 
29, 1989.  

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  

A veteran who has performed at least 90 days of active 
military service in time of war or after December 31, 1946, 
shall be granted service connection for arteriosclerosis, 
hypertension or organic heart disease, although not otherwise 
established as incurred in service, if the disease is 
manifested to a 10 percent degree of disability within one 
year following the date of separation from such service.  
38 U.S.C.A. §§ 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2000).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000); Paulson v. Brown, 
7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (2000).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

Temporary flare-ups, even in service, will not be considered 
sufficient to establish an increase in severity unless the 
underlying condition, as contrasted to the symptoms, is 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 295 
(1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See 
also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  

The governing regulation provides, in pertinent part:  

(a)  General.  A preexisting injury or disease 
will be considered to have been aggravated by 
active military, naval, or air service, where 
there is an increase in disability during such 
service, unless there is a specific finding that 
the increase in disability is due to the natural 
progress of the disease.

(b)  Wartime service; peacetime service after 
December 31, 1946.  Clear and unmistakable 
evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the 
preservice disability underwent an increase in 
severity during service.  This includes medical 
facts and principles which may be considered to 
determine whether the increase is due to the 
natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent 
no increase in severity during service on the 
basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, 
during and subsequent to service.

(1) The usual effects of medical and surgical 
treatment in service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, including 
postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the 
disease or injury is otherwise aggravated by 
service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of service.  
The development of symptomatic manifestations 
of a preexisting disease or injury during or 
proximately following action with the enemy or 
following a status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306 (2000).

With respect to the veteran's claim for service connection 
for a heart disorder, we are cognizant that the Court of 
Appeals for Veterans Claims has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board notes that a higher court has clarified the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d. 1347 (2000).  

Service medical records indicate that the veteran reported a 
history of chest pain and heart trouble upon enlistment 
examination in May 1972.  Although the physician could not 
detect a heart murmur at that time, the veteran has also 
testified that she had been diagnosed with a heart murmur as 
a teenager but had not received medication or treatment for 
the condition.  In addition, the medical reports document 
that atrial septal defects are congenital conditions, and the 
VA examiner concluded in June 2000 that the veteran's 
condition preexisted her active military service.  Thus, the 
Board finds the presumption of soundness has been rebutted by 
the contemporaneous clinical evidence and history, and that 
the veteran's atrial septal defect existed prior to service.  
In addition, the medical evidence indicates that an atrial 
septal defect is a congenital defect; therefore, service 
connection for such condition is not warranted.  See 
38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  

Even assuming that the atrial septal defect might be 
considered a congenital disease for which service connection 
may be established, the Board finds that while there was at 
least as likely as not an increase in the severity of the 
condition during service, any such increase was due to the 
natural progress of the disease.  In June 2000, a VA 
physician reviewed the clinical evidence in conjunction with 
medical literature and an examination of the veteran, and 
found that it was indisputable that the increase in severity 
of the veteran's congenital atrial septal defect in service 
was due to the natural progression of the condition.  
Accordingly, although surgery was required in service for the 
increased disability associated with the atrial septal 
defect, such surgery was ameliorative in nature and that the 
increase in severity during service of the preexisting 
disability was due to the natural progression of the 
condition.  Furthermore, although Dr. Zelman has attributed 
the veteran's current manifestations, including chest pain 
syndrome and sick sinus syndrome to the surgery, the VA 
examiner explained that even repaired atrioseptal defects 
continued to progress, and that the veteran's current 
clinical manifestations were also indisputably due to the 
natural progression of the original condition.  

Finally, there is no medical evidence documenting that the 
veteran has any other heart condition that was shown to be 
incurred in or aggravated by service, or manifested within 
one year of her discharge from service.  See 38 C.F.R. 
§ 3.303, 3.307, 3.309.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim, and service connection for a heart disorder must be 
denied.  


ORDER

Entitlement to service connection for a heart disorder is 
denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

